320 S.W.3d 223 (2010)
STATE of Missouri, Respondent,
v.
Elijah HARRIS, Appellant.
No. ED 93008.
Missouri Court of Appeals, Eastern District, Division Four.
September 14, 2010.
Raymund J. Capelovitch, Capelovitch Law, L.L.C., Clayton, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Defendant Elijah Harris (Harris) appeals from a judgment following his conviction of one count of trafficking in the second degree, in violation of Section 195.223, RSMo 2000,[1] and one count of possession of marijuana, in violation of Section 195.202. Harris was sentenced as a prior and persistent drug offender to twelve years of incarceration for the trafficking violation and thirty days, time served, for the possession charge. Harris *224 argues that his rights to due process and trial by a jury consisting of a fair cross-section of his community were violated when one venireperson was removed improperly for cause. Because the trial court properly exercised its discretion when granting the State's motion to strike the venireperson in question, we affirm Harris's conviction.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.